HENDERSON, Justice
(concurring in result).
Liens are creatures of statute. It is the State Legislature which has the power to fix the priority of liens. See, generally, 51 Am.Jur.2d Liens, § 57 (1970). I respectfully call to the reader’s attention the South Dakota Codified Laws, General Index (1988 Rev.), at 662-5. Beginning with an agis-ter’s lien, and ending with welfare liens, there are literally dozens of varied liens created by the State Legislature.
Legislative prerogative to establish a pri- or lien for taxes must be accorded due respect by the judicial branch under the doctrine of separation of powers. Therefore, secured interests or chattel mortgages may fall by the wayside, in priority, if the State Legislature expresses such an intent. See, 69 Am.Jur.2d Secured Transactions, § 514 (1973).
Inherent in the definition of mobile homes is mobility. They are quickly moveable. They are subject to initial registration and titling under SDCL 32-3-3.1. Initially, at least, they fall under the definition of “motor vehicles” (SDCL 32-3-1); see, Opinion of Attorney General, Report 1963-64, p. 171. Often, they sit upon wheels. Sometimes, the wheels are taken off and they are affixed .to a foundation.
Mobile homes can be moved out of a county or out of a state in a short span of time. Thus, the legislature appears to have mandated a policy to affix taxes on mobile homes which have a first lien priority. This statement is based upon SDCL 10-9-13, which refers to SDCL 10-9-10, plus those provisions of SDCL 10-22-14, -15.
Do taxes, such as the majority suggests, take priority over liens, in each factual scenario? The answer all depends upon the State Legislature’s prerogative and intent, which it reduces into its creation called a statute. If the statute provides priority for a tax lien over another type of lien, or all liens, the statute becomes so obvious that it does not require construction. An additional judicial facet, perhaps a countervailing concept, is this: Statutes should be read in harmony. State v. Woods, 361 N.W.2d 620, 622 (S.D.1985), Northwest Finance Co. v. Nord, 70 S.D. 549, 19 N.W.2d 578, 580 (1945). Taxes should be elevated in priority when the State Legislature specifically says so.*
Precedent can be established by a word here, a word there. Often words in a legal *218writing develop unpredictable authority; conversely, they often establish predictable authority. An analysis of a word or phrase can obscure the author’s true meaning. I read, one time, that the important thing about any word is how you understand it. Opinions are like paintings. An author uses words like colors. Concepts in law may be likened to the background on the canvas. Soon, there is a blending of colors and objects, and a beautiful painting is created (hopefully). Ideas create opinions and are powerful, as when an artist strokes his brush. A single word or stroke may create discord or imprecision.
We should read these statutes, supra, in harmony. We should consider the public policy involved in this case. We should consider a very strong edict, established by SDCL 10-9-3.2, fashioned by our State Legislature. It becomes abundantly clear that our State Legislature placed a superi- or lien on mobile home taxes for it decreed, thereunder, that a title to a mobile home could not be transferred or a license plate issued unless the taxes were paid. Lastly, First Federal took a lien on this mobile home knowing that there were statutes on the books attaching great significance to the imposition and collection of taxes on mobile homes. These mobile homes, which have mushroomed as part of our culture, in every county of this state, owe a responsibility of support to the general maintenance of all government. It is not my intent to disparage those who live in mobile homes, but the Legislature can take into account the special tax problems presented by mobility. These taxes attach to the mobile home itself and those taxes collected must pay for the expenses of governmental entities. First Federal certainly has a just lien, but it is inferior to the aggregate tax lien of Pennington County for the sum of $1,133.93.' Were it not so, mobile homes, through their inherent portability, could escape from paying a proportionate share of taxes so vitally necessary for the public support of the many demands upon government.

 For a general rule that a statutory tax lien is paramount to other liens on property only when a statute expressly provides so, see Smith v. Addiego, 54 Cal.App.2d 230, 237, 129 P.2d 953, 957 (1942); see, also, In re Cummins, 656 F.2d 1262, 1264 (9th Cir.1981); Jefferson Standard Life Ins. Co. v. United States, 247 F.2d 777, 778 (9th Cir.1957) (applying California law). This is a good, bright-line rule. Time precludes a thorough and resourceful examination of the dozens upon dozens of liens created and indexed in South Dakota. Their priority? Unquestionably, provocative questions shall surface in the future. Subtle or dynamic forces and facts, involving other liens and statutes, which are not addressed by this decision, might well surface in the future which now preclude my straight concurrence herein.